Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose determine one or more driving operations of a driver driving a first vehicle by using traveling information acquired when a second vehicle approaches the first vehicle; perform evaluation of safety related to the driver's driving by using determination results obtained by the controller; compare first evaluation results of the controller obtained during a first predetermined period with second evaluation results of the controller obtained during a second predetermined period before the first predetermined period; update the second evaluation results based on comparison results; identify the driver; and transmit the updated second evaluation results and information for identifying the driver to a service providing system that provides a predetermined service to the driver  in the context as claimed.

Regarding claims 10-15, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose by a computer, determining one or more driving operations of a driver driving a first vehicle by using traveling information acquired when a second vehicle approaches the first vehicle; performing evaluation of safety related to the driver's driving by using determination results obtained in the determining step above; comparing first evaluation results obtained during a first predetermined period with second evaluation results obtained during a second predetermined period before the first predetermined period; updating the second evaluation results based on comparison results; identifying the driver; and transmitting the updated second evaluation results and information for identifying the driver to a service providing system that provides a predetermined service to the driver in the context as claimed.
Regarding claims 16-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose determine one or more driving operations of a driver driving a first vehicle by using traveling information acquired when a second vehicle approaches the first vehicle; perform evaluation of safety related to the driver's driving by using determination results obtained in the determining step above; compare first evaluation results obtained during a first predetermined period with second evaluation results obtained during a second predetermined period before the first predetermined period; update the second evaluation results based on comparison results; identify the driver; and transmit the updated second evaluation results and information for identifying the driver to a service providing system that provides a predetermined service to the driver in the context as claimed.

The closest prior art of  Farrell (US 20190135177 A1) fail to anticipate or make obvious the claimed invention.
Farrell teaches the reductions in risk are measured by decreases in detrimental occurrences, such accident frequency, speeding, decrease in hard braking events, mobile device use while operating a vehicle, or the like. This determined change may then be used for a risk metrics evaluation of the driver, such as a safe driving score, based on which, the driver's insurance rates, premiums, deductibles, etc. may be determined.
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689